In re Perkins, Israel Izra; applying for motion to enforce this Court’s Order dated September 6, 1992, 584 So.2d 667; Parish of Orleans, Criminal District Court, Div. “F”, No. 312-213; to the Court of Appeal, Fourth Circuit, No. 89-KW-0039.
Motion to enforce granted. By order of this Court dated September 6, 1991, corrected December 9, 1991, the sentence of the defendant, Israel Izra Perkins, was amended to delete the restrictions placed on parole and good time. The district court is ordered to issue appropriate documentation of this amendment and forward same to the Department of Public Safety and Corrections.